 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     JARROD GORDON,                                      Case No. 1:18-cv-01553-EPG (PC)
11
                           Plaintiff,                    ORDER DISCHARGING ORDER TO
12                                                       SHOW CAUSE AND EXTENDING
           v.                                            DEADLINE TO SUBMIT APPLICATION
13                                                       TO PROCEED IN FORMA PAUPERIS
     L. FISHER, JR., et al.,                             OR PAY REQUIRED FILING FEE
14
                          Defendants.                    (ECF Nos. 7, 12)
15
                                                         ORDER DIRECTING THE CLERK OF
16                                                       COURT TO SEND PLAINTIFF AN
                                                         APPLICATION TO PROCEED IN
17                                                       FORMA PAUPERIS BY A PRISONER
                                                         FORM
18

19        Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. On November 14, 2018, the Court issued an order directing

21   Plaintiff to pay the filing fee for this action or submit an application to proceed in forma

22   pauperis within 45 days. (ECF No. 7). Plaintiff failed to submit the required documents or

23   otherwise respond to the Court’s Order within the prescribed time. On January 24, 2019, the

24   Court issued an order requiring Plaintiff to, within 21 days, show cause why this action should

25   not be dismissed for his failure to comply with the Court’s November 14, 2018 order. (ECF

26   No. 11).

27        On February 4, 2019, Plaintiff filed a motion for extension of time in response to the

28   Court’s January 24, 2019 order. (ECF No. 12). Plaintiff states that he is positive that he


                                                     1
 1    complied with the November 14, 2018 order, but the counselor who handles all legal mail

 2    containing “certified trust account statements” did not mail it. Id. Plaintiff further states that he

 3    has been transferred to Corcoran Secured Housing Unit, and does not have immediate access to

 4    the law library to obtain a form application to proceed in forma pauperis. Id. Plaintiff requests

 5    that the Court grant him an extension of time if he is unable to comply with the impending 21-

 6    day deadline. Id.

 7          The Court finds that Plaintiff has sufficiently explained his failure to respond to the

 8    November 14, 2018 order, and has demonstrated good cause for an extension of time.

 9    Accordingly, IT IS HEREBY ORDERED that:

10          1. The Court’s order to show cause entered on January 24, 2019, (ECF No. 11), is

11              DISCHARGED;

12          2. The Clerk of the Court is directed to send Plaintiff an Application to Proceed In

13              Forma Pauperis by a Prisoner form; and

14          3. Plaintiff’s motion for extension, (ECF No. 12), is GRANTED. Within 21 days of the

15              date of service of this order, Plaintiff shall submit the application to proceed in forma

16              pauperis, completed and signed, or in the alternative, pay the $400.00 filing fee for this

17              action. No requests for further extension will be granted. Failure to comply with this

18              order will result in dismissal of this action.

19
     IT IS SO ORDERED.
20

21     Dated:     February 5, 2019                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       2
